LibertyBell
                                                                   CIVIL DIVISION


                                                                                             ',, ' is




                                                                                                    _



                                     December 6, 2017

Court of Appeals
Ninth District
                                                                                       DEC 1 1 2017
Clerk: Carol Anne Harley                                                              CAROL ftNNF. PARLEY
                                                                                      CLERKOFTHE COUiST
1001 Pearl Street Suite 330
Beaumont, TX 77701
                                7,e>Wk \Jcij<fo.                                 NINTH CCUPT "if ;i!^.-:;al




Dear Sir/Madam,

       A letter pursuant to Tex.R.App. Proc. 48.4 has been sent to the client by certified mail on
December 6, 2017. A copy of the return receipt is enclosed.


                                                              Sincerely,
                                                              LibertyBell Law Group


                                                              VetwdS. Wlk*
                                                              David S. Miller, Esq.
                                                              Texas Bar No. 24047510
      jCEMTiFIED MAIL* RECEIPT



    Exfra Se,-vice?TF^s ^ecft ^ s0^^^^T
     U Return Receipt (hardcaprf          $ __
o
     Q Return Receipt (electronic!        $      ~   "
     • Certified Mail Restricted Delivery
a
    Q Adult Signature Required
    • AdJit Signature Resiricied Delivery $
    Postage